Citation Nr: 0831663	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  00-24 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disorder, to include a depressive disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a headache 
disorder.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for sinusitis.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for gastroenteritis.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral 
epididymitis.

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.

7.  Whether new and material evidence has been received to 
reopen a claim for service connection for a bilateral knee 
disability.

8.  Whether new and material evidence has been received to 
reopen a claim for service connection for a bilateral foot 
disability.

9.  Entitlement to service connection for a gastrointestinal 
disorder other than gastroenteritis.

10.  Entitlement to service connection for a low back 
disability.

11.  Entitlement to service connection for an upper back 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
August 1974. 

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Issue Clarification

Psychiatric disorder

In an April 1977 decision, the Board denied service 
connection for a nervous disorder.   In a September 1997 
rating decision, the RO denied service connection for 
dysthymia.  In a November 1997 rating decision, the RO denied 
service connection for depression.

In an April 1998 statement, the veteran requested 
reconsideration of his claim of service connection for 
depression.  In a November 1998 rating decision, the RO 
determined that new and material evidence had not been 
submitted to reopen a claim of service connection for 
depression.  The RO sent a letter in November 1998 to the 
veteran notifying him of this decision and providing him with 
his appellate rights.  However, the letter was sent to a 
wrong address.  It appears that the RO changed the veteran's 
address of record based on a document that was misfiled in 
the veteran's claims file.  The RO remailed the letter in 
April 1999, presumably to a different address, but the 
notation regarding the April 1999 mailing does not provide 
the address for that mailing.  Therefore, it is unclear 
whether the April 1999 letter was actually sent to the 
veteran's correct address.  

In July 1999, the veteran alleged that he was not receiving 
VA correspondence, and in April 2000, he asserted that he did 
not receive the November 1998 rating decision because it was 
sent to the wrong address.  In a May 2000 rating decision, 
the RO denied the reopening of a claim of service connection 
for depression.  The veteran perfected an appeal of that 
denial.  The Board finds that the November 1998 rating 
decision is not final because it is not clear whether the 
veteran received notice of that rating decision and his 
appellate rights when these documents were remailed in April 
1999.  Therefore, the April 1998 claim remains pending.

Headache disorder and sinusitis 

In the November 1997 rating decision, the RO denied service 
connection for headaches and sinusitis.  In an April 1998 
statement, the veteran requested reconsideration of his 
claims of service connection for headaches and sinusitis.  In 
the November 1998 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen claims 
of service connection for headaches and sinusitis.  In the 
April 2000 rating decision, the RO denied the reopening of 
the claims of service connection for headaches and sinusitis.  
The veteran perfected appeals of those denials.  However, for 
the same reasons as stated above, the Board finds that the 
November 1998 rating decision is not a final decision and 
that the April 1998 claim remains pending.

Gastroenteritis and other gastrointestinal disorders

In a November 1997 rating decision, the RO denied service 
connection for gastroenteritis.  In an April 1998 statement, 
the veteran requested reconsideration of service connection 
for gastritis.  In the November 1998 rating decision, the RO 
determined that new and material evidence had not been 
submitted to reopen a claim of service connection for 
gastritis.  In the May 2000 rating decision, the RO denied 
the reopening of a claim of service connection for gastritis.  
The veteran perfected an appeal of that denial.  

For the purpose of this new-and-material analysis, the claims 
of service connection for gastritis and gastroenteritis are 
separate claims.  See Boggs v. Peake, 520 F.3d 1330 (Fed. 
Cir. 2008).  For the same reasons as stated above, the Board 
finds that the November 1998 rating decision is not a final 
decision and that the April 1998 claim remains pending.  
Therefore, the issues regarding gastrointestinal disabilities 
are whether new and material evidence has been received to 
reopen a claim for service connection for gastroenteritis and 
entitlement to service connection for a gastrointestinal 
disability other than gastroenteritis.



Bilateral epididymitis

In the November 1997 rating decision, the RO denied service 
connection for bilateral epididymitis.  In December 2002, the 
RO received the veteran's claim to reopen service connection 
for bilateral epididymitis.  In a February 2003 rating 
decision, the RO denied the reopening of a claim of service 
connection for bilateral epididymitis.  The veteran perfected 
an appeal of that denial.

Bilateral hearing loss, a bilateral knee disorder, and a 
bilateral foot disorder

In a January 2002 rating decision, the RO denied service 
connection for bilateral hearing loss, a bilateral knee 
disorder, and a bilateral foot disorder.  The veteran was 
notified of that rating decision and given his appellate 
rights in February 2002.  In December 2002, the RO received 
the veteran's claims to reopen service connection for 
bilateral hearing loss, a bilateral knee disorder, and a 
bilateral foot disorder.  In a February 2003 rating decision, 
the RO denied the reopening of claims of service connection 
for bilateral hearing loss, a bilateral knee disorder, and a 
bilateral foot disorder.  The veteran perfected an appeal of 
that denials.

Low back and upper back disabilities

In a February 1983 rating decision, the RO denied service 
connection for a low back pain.  In April 1998, the veteran 
filed a claim for service connection for a back disability.  
In the November 1998 rating decision, the RO denied the 
reopening of service connection for a back disability.  In 
the May 2000 rating decision, the RO denied the reopening of 
a claim of service connection for a low back disability.  The 
veteran perfected an appeal of that denial.  In a February 
2003 rating decision, the RO denied the reopening of a claim 
of service connection for a back condition.  The veteran 
perfected an appeal of that denial.

The medical evidence shows that the veteran has currently 
diagnosed upper back and low back disabilities.  Low back 
pain, which is not a disability, is a separate claim from the 
claims for the currently diagnosed upper back and low back 
disabilities.  See Boggs, supra.  For the same reasons as 
stated above, the Board finds that the November 1998 rating 
decision is not a final decision and that the April 1998 
claim remains pending.  Therefore, the issues regarding back 
disabilities will be reviewed on a de novo basis.

Other procedural history

In June 2005, the veteran testified at a hearing held at the 
RO before the undersigned Veterans Law Judge.  In December 
2005, the Board remanded these claims to the VA Appeals 
Management Center for further development.

In January and July 2008, the Board received additional 
medical evidence that was not considered by the RO or the VA 
Appeals Management Center.  However, the veteran and his 
representative waived initial agency of original jurisdiction 
consideration of such evidence.  38 C.F.R. § 20.1304 (2007).

Remanded issues

The issues of service connection for a psychiatric disorder, 
to include a depressive disorder, a headache disorder, 
sinusitis, gastroenteritis, a gastrointestinal disability 
other than gastroenteritis, a low back disability, and an 
upper back disability, and whether new and material evidence 
has been submitted to reopen claims of service connection for 
bilateral epididymitis, bilateral hearing loss, a bilateral 
knee disability, and a bilateral foot disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

Issue not on appeal

At the June 2005 hearing, the veteran raised the issue of 
service connection for an inguinal hernia.  Transcript, page 
6.  This matter is referred to the RO for appropriate action.



FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for depression in the November 1997 rating decision.  
        
2.  Evidence received subsequent to the November 1997 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim of service 
connection for a psychiatric disorder, to include a 
depressive disorder.

3.  The RO denied the veteran's claim for service connection 
for headaches in the November 1997 rating decision.  
        
4.  Evidence received subsequent to the November 1997 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim of service 
connection for a headache disorder.

5.  The RO denied the veteran's claim for service connection 
for sinusitis in the November 1997 rating decision.  
        
6.  Evidence received subsequent to the November 1997 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim of service 
connection for sinusitis.

7.  The RO denied the veteran's claim for service connection 
for gastroenteritis in the November 1997 rating decision.  
        
8.  Evidence received subsequent to the November 1997 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim of service 
connection for gastroenteritis.





CONCLUSIONS OF LAW

1.  The November 1997 rating decision denying the claim of 
service connection for depression is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence has been received, and the 
claim for service connection for a psychiatric disorder, to 
include a depressive disorder, is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  The November 1997 rating decision denying the claim of 
service connection for headaches is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

4.  New and material evidence has been received, and the 
claim for service connection for a headache disorder is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).

5.  The November 1997 rating decision denying the claim of 
service connection for sinusitis is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

6.  New and material evidence has been received, and the 
claim for service connection for sinusitis is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

7.  The November 1997 rating decision denying the claim of 
service connection for gastroenteritis is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

8.  New and material evidence has been received, and the 
claim for service connection for gastroenteritis is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that an 
appellant must first present new and material evidence in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
The holding of the United States Court of Appeals for 
Veterans Claims (the Court) in Quartuccio specifically 
applies to cases in which the submission of new and material 
evidence is involved.

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to these issues on appeal to 
the extent necessary to decide whether new and material 
evidence has been submitted to reopen claims of entitlement 
to service connection for a psychiatric disorder, to include 
a depressive disorder, a headache disorder, sinusitis, and 
gastroenteritis. 

Letters were sent to the veteran in August 2001, September 
2003, and February 2006, which were specifically intended to 
address the requirements of the VCAA, to include advising the 
veteran of what the evidence must show to establish 
entitlement to service connection for a psychiatric disorder, 
to include a depressive disorder, a headache disorder, 
sinusitis, and gastroenteritis; of what evidence must be 
provided by the veteran; and of what evidence would be 
obtained by VA.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio to 
the extent necessary to decide whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for a psychiatric disorder, to include 
a depressive disorder, a headache disorder, sinusitis, and 
gastroenteritis.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the veteran's claims were initially adjudicated by the RO in 
November 1998, prior to the VCAA letters.  Since the VCAA was 
not enacted until November 2000, furnishing the veteran with 
VCAA notice prior to the initial adjudications of the claims 
in November 1998 were clearly both a legal and a practical 
impossibility.  Indeed, VA's General Counsel has held that 
the failure to do so under such circumstances does not 
constitute error.  See VAOGCPREC 7-2004.

Crucially, the veteran's claims were readjudicated following 
the issuance of VCAA letters, and after that the veteran was 
allowed the opportunity to present evidence and argument in 
response.  Specifically, the claims were readjudicated in the 
supplemental statements of the case (SSOC's) dated from 
January 2002 to August 2007.  Therefore, the essential 
fairness of the adjudication was not affected.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The veteran and 
his representative have pointed to no prejudice or due 
process concerns arising out of the timing of the VCAA 
notice.  The Board accordingly finds that there is no 
prejudice to the veteran in the timing of the VCAA notice 
which was given with regard to the elements of 38 U.S.C.A. § 
5103 as to these claims.
 
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Element (1) is not at issue here.  As has been discussed 
above, the veteran received notice of elements (2) and (3) in 
the VCAA letters.  Neither the RO nor the VA AMC has provided 
the veteran with a VCAA letter addressing elements (4) and 
(5).  However, because the Board is reopening and remanding 
the claims of service connection for a psychiatric disorder, 
to include a depressive disorder, a headache disorder, 
sinusitis, and gastroenteritis, deficiencies with respect to 
VCAA notice will be addressed below in the remand section of 
the decision. 

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A 
(West 2002).

The Board concludes that the provisions of the VCAA have been 
complied with to the extent required to decide whether new 
and material evidence has been submitted to reopen claims of 
entitlement to service connection for a psychiatric disorder, 
to include a depressive disorder, a headache disorder, 
sinusitis, and gastroenteritis.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal to the extent 
necessary to decide whether new and material evidence has 
been submitted to reopen claims of entitlement to service 
connection for a psychiatric disorder, to include a 
depressive disorder, a headache disorder, sinusitis, and 
gastroenteritis.  See 38 C.F.R. § 3.103 (2007).  The veteran 
has a skilled representative who has presented argument on 
his behalf, and the veteran testified at a hearing before the 
undersigned Veterans Law Judge.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2007).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised on August 29, 2001, to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and present the reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156 
(2007)).  The change in the law, however, pertains only to 
claims filed on or after August 29, 2001.  Because the 
veteran's claims were initiated prior to August 2001 - 
specifically, in April 1998 - it will be adjudicated by 
applying the law previously in effect, 38 C.F.R. § 3.156(a) 
(2001).  The applicable law will be explained in the 
paragraph immediately following.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the United States Court of Appeals for the 
Federal Circuit (the Federal Circuit) noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).



Factual background

The "old" evidence

The evidence of record at the time of the RO's rating 
decision in November 1997 included the veteran's service 
medical records and post-service private and VA treatment 
records.

Service medical records show that the veteran was severely 
depressed in service, that there was a diagnosis of tension 
headaches on his separation examination, that he had 
complaints of sinus congestion, and that he had an in-service 
episode of gastroenteritis.

Private and VA treatment records reflect that the veteran had 
a diagnosis of depression, two episodes of gastroenteritis, 
and sinus problems and headaches "a lot."

The November 1997 RO rating decision 

In the November 1997 rating decision, the RO denied the 
claims of service connection for depression, headaches, 
sinusitis, and gastroenteritis on the basis of a lack of 
competent medical nexus evidence linking the current 
disabilities to active service.

The veteran filed to reopen his claims in April 1998.  
Additional evidence which has been received since November 
1997 will be discussed below.

Analysis

Finality/new and material evidence

The "old" evidence demonstrated that the veteran had a 
depressive disorder, a headache disorder, sinusitis, and 
recurrent gastroenteritis.  The "old" evidence further 
showed in-service complaints of severe depression and sinus 
congestion along with in-service diagnoses of tension 
headaches and gastroenteritis.  Thus, Hickson elements (1) 
and (2) had previously been satisfied.  The veteran's claims 
were previously denied because of a lack of competent medical 
nexus evidence.

Psychiatric disorder, to include a depressive disorder

The evidence added to the record since the previous denial 
includes a report of an August 1998 private psychological 
evaluation and a June 2000 statement of a VA psychiatrist.  A 
private psychologist diagnosed major depression and noted 
that the veteran's history of depression dated back to 
military service and discharge because of his depression in 
1974.  A VA psychiatrist noted that the veteran reported that 
he was discharged from service because he got depressed while 
on active duty and that if the veteran's reporting is 
accurate, his present recurrent depressive disorder would be 
a continuation of the in-service symptom of depression.  This 
evidence can be considered "new" in that it was not 
previously before the RO at the time of the November 1997 
prior final denial.  The evidence can be considered 
"material" because it does relate to the element of medical 
nexus and, thus, is so significant that it must be considered 
in order to decide fairly the merits of the claim.  See 
38 C.F.R. § 3.156 (2001).  Accordingly, new and material 
evidence has been submitted as to the key Hickson element, 
evidence of medical nexus, which was previously lacking.  The 
veteran's claim for service connection for a psychiatric 
disorder, to include a depressive disorder, is therefore 
reopened.

Headache disorder

The evidence added to the record since the previous denial 
includes a report of an April 1998 VA general medical 
examination.  The April 1998 VA examiner diagnosed chronic 
headaches and indicated that the headache disorder may be 
related to a psychological process.  This evidence can be 
considered "new" in that it was not previously before the 
RO at the time of the November 1997 prior final denial.  
Given that the Board is reopening the claim of service 
connection for a psychiatric disorder, the evidence can be 
considered "material" because it does relate to the element 
of medical nexus and, thus, is so significant that it must be 
considered in order to decide fairly the merits of the claim.  
See 38 C.F.R. § 3.156 (2001).  Accordingly, new and material 
evidence has been submitted as to the key Hickson element, 
evidence of medical nexus, which was previously lacking.  The 
veteran's claim for service connection for a headache 
disorder is thus reopened.

Sinusitis

The evidence added to the record since the previous denial 
includes May 2003 and May 2007 VA treatment records that show 
a diagnosis of chronic sinusitis.  This evidence can be 
considered "new" in that it was not previously before the 
RO at the time of the November 1997 prior final denial.  The 
evidence can be considered "material" because it suggests 
that the veteran has had chronic sinusitis since active 
service and, thus, does relate to the element of medical 
nexus and is so significant that it must be considered in 
order to decide fairly the merits of the claim.  See 
38 C.F.R. § 3.303 (2007); 38 C.F.R. § 3.156 (2001).  
Accordingly, new and material evidence has been submitted as 
to the key Hickson element, evidence of medical nexus, which 
was previously lacking.  The veteran's claim for service 
connection for sinusitis is accordingly reopened.

Gastroenteritis

The evidence added to the record since the previous denial 
includes a June 2000 VA treatment record showing a diagnosis 
of gastroenteritis and/or peptic ulcer disease.  This 
evidence can be considered "new" in that it was not 
previously before the RO at the time of the November 1997 
prior final denial.  The evidence can be considered 
"material" because it suggests that the veteran has had 
chronic gastroenteritis since active service and, thus, does 
relate to the element of medical nexus and is so significant 
that it must be considered in order to decide fairly the 
merits of the claim.  See 38 C.F.R. § 3.303 (2007); 38 C.F.R. 
§ 3.156 (2001).  Accordingly, new and material evidence has 
been submitted as to the key Hickson element, evidence of 
medical nexus, which was previously lacking.  The veteran's 
claim for service connection for gastroenteritis is therefore 
reopened.



Conclusion

The Board wishes to make it clear that such evidence, 
although adequate for the limited purposes of reopening the 
claim, may not be sufficient to allow the grant of the 
benefit sought.  See Hodge, supra.  Once a claim is reopened, 
the standard of review changes.  It is now the Board's 
responsibility to evaluate the entire record, not just 
fragments in isolation.  See 38 U.S.C.A. § 7104(a) (West 
2002).  For the reasons explained in the remand section 
below, the Board finds that additional development is 
necessary before the Board may proceed to a decision on the 
merits of the reopened claims.


ORDER

As new and material evidence has been submitted, the claim of 
entitlement to service connection for a psychiatric disorder, 
to include a depressive disorder, is reopened.  To that 
extent only, the appeal is allowed.

As new and material evidence has been submitted, the claim of 
entitlement to service connection for a headache disorder is 
reopened.  To that extent only, the appeal is allowed.

As new and material evidence has been submitted, the claim of 
entitlement to service connection for sinusitis is reopened.  
To that extent only, the appeal is allowed.

As new and material evidence has been submitted, the claim of 
entitlement to service connection for gastroenteritis is 
reopened.  To that extent only, the appeal is allowed.





REMAND

Service connection claims on the merits

Reasons for remand

VA examination

The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.   

The service treatment records show complaints of psychiatric, 
gastrointestinal, and back symptomatology, a complaint of 
sinus congestion, and diagnoses of a headache disorder and 
gastroenteritis.  The competent medical evidence shows a 
variously diagnosed psychiatric disorder, a variously 
diagnosed headache disorder, sinusitis, a variously diagnosed 
gastrointestinal disability, and variously diagnosed upper 
and lower back disabilities.  Under the circumstances here 
presented, the Board believes that medical examinations and 
opinions are necessary in order to answer questions regarding 
the existence and etiologies of the variously diagnosed 
psychiatric disorder, the variously diagnosed headache 
disorder, sinusitis, the variously diagnosed gastrointestinal 
disability, and the variously diagnosed upper and lower back 
disabilities.

Service personnel records

Given that the veteran was discharged from active service 
based on a failure to adjust to Army life, his service 
personnel records should be obtained.


New and material claims

Reason for remand

VCAA

Subsequent to the Board's remand in December 2005, the Court 
issued its decision in Kent v. Nicholson, 20 Vet. App 1 
(2006), and now notices for reopening claims must meet higher 
standards.  The Secretary now must provide the claimant with 
a notice letter that describes what evidence would be 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial.  Specifically, in Kent, the Court stated 
that the VCAA requires, in the context of a claim to reopen, 
the Secretary to look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.

A review of the claims file reveals that, in light of the 
Kent decision, the VA did not fulfill its obligation to 
notify the veteran of the evidence and information needed to 
reopen his claims.  The VCAA notification letters sent to the 
claimant from the RO in January 2003, September 2003, and 
February 2006 are insufficient.  Although the letters 
informed the veteran that new and material evidence could be 
submitted to reopen the claims, he was not specifically 
informed of what evidence would be necessary to substantiate 
the elements required to establish service connection that 
were found insufficient in the previous denials.  The failure 
to provide notice of what constitutes material evidence would 
generally be the type of error that produces prejudice as the 
claimant would not have notice of the types of evidence 
necessary to substantiate a claim to reopen.  Therefore, the 
Board is remanding these claims for compliance with the VCAA 
and recent case law.



Accordingly, this case is remanded to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VCAA notice required pursuant to Kent 
should be furnished to the veteran, with 
a copy to his representative.  The  
corrective VCAA notice under 38 U.S.C.A. 
§ 5103 (a) and 38 C.F.R. § 3.159(b) 
should include an explanation of the 
information or evidence needed to reopen 
the previously denied claims for service 
connection for bilateral epididymitis, 
bilateral hearing loss, a bilateral knee 
disability, and a bilateral foot 
disability, as outlined by the Court in 
Kent v. Nicholson, 20 Vet. App 1 (2006).  
Specifically, the claimant should be 
informed of what evidence would be 
necessary to substantiate the elements 
required to establish service connection 
for bilateral epididymitis, bilateral 
hearing loss, a bilateral knee 
disability, and a bilateral foot 
disability that were found insufficient 
in the previous final denials of record.

2.  VBA should obtain the veteran's 
service personnel records.

3.   After obtaining the personnel 
records, to the extent possible, VBA must 
arrange for the veteran to undergo an 
examination to determine the nature and 
etiology of any current psychiatric 
disorder.  After review of all pertinent 
medical records, to include the veteran's 
service medical records and service 
personnel records, the examiner should 
provide an opinion as to whether it is as 
least as likely as not that any current 
psychiatric disorder, to include any 
current depressive disorder, is related 
to his military service.  The report of 
the examination should be associated with 
the veteran's VA claims folder.

4.  VBA must arrange for the veteran to 
undergo  physical examinations to 
determine the nature and etiology of any 
current headache disorder, any current 
sinusitis, any current gastrointestinal 
disability, and/or any current low back 
or upper back disability.

After review of all pertinent medical 
records, to include the veteran's service 
medical records, the examiner(s) should 
provide opinion as to whether it is as 
least as likely as not that any current 
(a) headache disorder, (b) sinus 
disorder, (c) gastrointestinal disorder, 
or (d) low or upper back disorder is as 
likely as not related to his military 
service.  

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  

5.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should then review the 
record and readjudicate the veteran's 
claims.  If the decision remains 
unfavorable to the veteran, in part or in 
whole a supplemental statement of the 
case (SSOC) should be prepared.  
The veteran and his representative should 
be provided with the SSOC and an 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


